Case 8:19-cv-02983-MSS-TGW Document 68 Filed 03/23/21 Page 1 of 44 PageID 555




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

  RONALD         LECH        II, AS PERSONAL
  REPRESENTATIVE OF THE ESTATE OF                              Case No.: 8:19-cv-2983-T-35TGW
  RONALD LECH III, on behalf of himself and all
  others similarly situated,                                   DEFENDANT STATE FARM
                                                               LIFE INSURANCE COMPANY'S
                            Plaintiff,                         AMENDED ANSWER TO
                                                               AMENDED CLASS ACTION
  vs.                                                          COMPLAINT

  STATE FARM LIFE INSURANCE COMPANY,

                            Defendant.

         Defendant State Farm Life Insurance Company (“State Farm” or “Defendant”) hereby

 responds and answers the allegations of Plaintiff’s putative Amended Class Action Complaint.

 Except as expressly admitted in this Amended Answer below, State Farm denies all of the

 Plaintiff’s allegations.

                                         NATURE OF THE ACTION

         1.      This is a class action brought on behalf of Plaintiff and similarly situated holders

 of universal life insurance policies issued by State Farm and its predecessors in interest issued

 using FORM-94030 (the “Subject Policies”).

         ANSWER:            Defendant admits that Plaintiff purports to bring this case as a class action

 under Fed. R. Civ. P. 23 pursuant to claims based on the referenced policies, but denies that the

 case meets the requirements for certification of a class and expressly denies that any policy other

 than the policy issued to named Plaintiff Ronald Lech III (the “Lech Policy”) is properly at issue

 in this case.

         2.      Plaintiff seeks to represent a class of Florida consumers who own or owned a

 Subject Policy and who have been forced to pay unlawful and excessive cost of insurance (“COI”)
Case 8:19-cv-02983-MSS-TGW Document 68 Filed 03/23/21 Page 2 of 44 PageID 556




 charges to State Farm or its predecessors in interest (the “Class”). Defendant has caused material

 harm to Plaintiff and the proposed class by improperly draining monies they have accumulated in

 the Subject Policies.

        ANSWER:          Defendant admits that Plaintiff purports to bring this case as a class action

 under Fed. R. Civ. P. 23 pursuant to claims based on the referenced policies, but denies that the

 case meets the requirements for certification of a class and expressly denies that any policy other

 than the Lech Policy is properly at issue in this case. Except as expressly admitted, all remaining

 allegations of paragraph 2 of the Amended Complaint are denied.

        3.      Plaintiff’s claims and those of the proposed class are exclusively supported by the

 plain language of the Subject Policies and are not derived from any alleged conversations had, or

 documents reviewed, at the time of sale. Indeed, the Subject Policies are form contracts, and

 Plaintiff and the Class did not—and were not able to—negotiate any of the terms in these contracts.

        ANSWER:          Defendant denies these allegations.

        4.      The Subject Policies “unbundle” the various charges and credits charged to the

 policy owner; that is, the monthly deductions are broken down into an array of discrete charges

 and credits.1 State Farm is contractually bound to deduct only those charges that are explicitly

 identified and authorized by the terms of the Subject Policies.

        ANSWER:          Defendant denies the allegations of the first sentence of paragraph 4.

 Defendant admits that it is authorized to make deductions and apply charges permitted by the

 Plaintiff’s Policy but otherwise denies the allegations of the second sentence of paragraph 4.

 Except as expressly admitted, Defendant denies all remaining allegations in paragraph 4.


 1
   See Dictionary of Insurance Terms at 550 (6th ed. 2013) (defining UL policies as “coverage in
 which the investment features, mortality element and cost factors of a life insurance policy are
 separated, permitting each part to be independently analyzed”); see also id. at 557–58.


                                                   2
Case 8:19-cv-02983-MSS-TGW Document 68 Filed 03/23/21 Page 3 of 44 PageID 557




         5.      Despite unambiguous policy language in a fully integrated agreement, State Farm

 deducts monthly COI charges from the Subject Policies in excess of amounts specifically permitted

 by the terms of those policies. Every unauthorized dollar taken from policy owners is one less

 dollar that can be used to: invest through the Subject Policies; pay future premiums; increase the

 death benefit; use as collateral for policy loans; or withdraw as cash.

         ANSWER:         Defendant denies these allegations.

         6.      The plain language of the Subject Policies establishes that the COI charge is used

 to cover the insurer’s mortality risk (i.e., the expected probability that the insured will die in a

 given policy year).2 The fact that the COI charge is intended to reflect the insurer’s mortality risk

 (and not its profit) is also established by the fact that these policies contain a separate line item for

 the “Expense Charge” to be paid by the insurer [sic] to State Farm.

         ANSWER:         Defendant denies these allegations.

         7.      Because COI charges are intended to compensate the insurer for mortality risk,

 insurers—including State Farm and its predecessors in interest—are contractually obligated to

 compute these charges based on their expectations of future mortality, not their desire to garner a

 greater profit on the Subject Policies. Thus, when mortality rates are projected to decline because

 life expectancy is increasing, insurers are required to reduce their COI charges. Conversely, when

 mortality rates are projected to go up because life expectancy is decreasing, insurers may increase

 their COI charges, subject to certain requirements and constraints (e.g., the “maximum monthly

 cost of insurance rates”).

         ANSWER:         Defendant denies these allegations.



 2
  For that reason, it is commonly referred to in the industry as the “mortality charge” or the “pure
 cost of protection.”


                                                    3
Case 8:19-cv-02983-MSS-TGW Document 68 Filed 03/23/21 Page 4 of 44 PageID 558




        8.      That mortality expectations have improved significantly over the past several

 decades is now well-documented, and this trend is widely projected by the life insurance industry

 to continue. Notwithstanding the substantially improved mortality expectations, State Farm

 breached its contracts with Plaintiff and the Class and abused its contractual discretion by not

 reducing its COI charges.

        ANSWER:         Defendant admits that mortality expectations have improved for some

 groups of insureds over some periods of time since Plaintiff’s policy was issued. Except as

 expressly admitted, Defendant denies the remaining allegations in paragraph 8.

        9.      Policyholders’ comfort with this arrangement is due to their trust—and the insurer’s

 contractual commitment—that the insurer will dutifully decrease COI charges to reflect improved

 life expectancy (i.e., reduced projected mortality).

        ANSWER:         Defendant lacks knowledge sufficient to form a conclusion as to the truth

 or falsity of these allegations regarding “Policyholders’ comfort”. Defendant expressly denies that

 the Plaintiff’s Policy imposes any obligation to decrease the COI rates used to calculate the cost

 of insurance and denies the remaining allegations in paragraph 9. Defendant further denies that

 any policy other than that issued to Plaintiff Lech is properly at issue in this case. Defendant

 specifically denies that this case meets the requirements for class certification under Rule 23 of the

 Federal Rules of Civil Procedure.

        10.     State Farm, however, has been abusing this trust and breaching its contractual

 commitment by (a) basing its COI charges on non-permissible considerations, such as lapse rates,

 and (b) not reducing its COI charges in light of the well-established decreased mortality rates.

 These breaches allowed State Farm to convert COI charges from a cost-recovery mechanism into

 a profit vehicle. By retaining the difference between its projected mortality expenses and the COI




                                                   4
Case 8:19-cv-02983-MSS-TGW Document 68 Filed 03/23/21 Page 5 of 44 PageID 559




 charges incurred by Plaintiff and the Class, State Farm has earned tens—if not hundreds—of

 millions of dollars in extra profit.

          ANSWER:        Defendant denies these allegations.

                                           THE PARTIES

          11.     Plaintiff Lech Estate is the estate of Ronald Lech III, formerly of Birmingham, MI.

 Plaintiff entered into a Subject Policy with State Farm (Policy No. LF-2033-9948) with an initial

 face value of $50,000 that became effective on October 20, 2002 (the “Lech Policy”). Ronald Lech

 III passed away on June 5, 2007, and State Farm paid $54,174.39, which was the amount payable

 at the time of Mr. Lech’s death with interest; this payment did not release State Farm from liability

 for the claims alleged herein. Mr. Lech was both the “owner” and the “insured” under the Lech

 Estate Policy. State Farm was the effective and liable insurer of the Lech Policy, and to Plaintiff

 Lech Estate’s knowledge, State Farm has never reduced the COI charges it deducts from this

 policy. A copy of the Lech Policy3 is attached hereto as Exhibit A.4

          Answer:        Defendant lacks sufficient information to form a belief as to the truth of the

 first sentence of paragraph 11. Defendant admits that it issued a policy identified by the policy

 number LF-2033-9948 to Ronald Lech III but denies the remaining allegations of the second

 sentence of paragraph 11. Defendant admits that it paid $54,174.39 upon the death of Mr. Lech

 III, but denies the remaining allegations of the third sentence of paragraph 11. Defendant admits

 that Mr. Lech III was the owner and the insured under the Lech Policy, but denies the remaining

 allegations of the fourth sentence of paragraph 11. Defendant admits that it was the insurer on the

 Lech Policy, but denies the remaining allegations of the fifth sentence of paragraph 11. Defendant


 3
  Because the named Plaintiff’s UL policy is a Subject Policy, references herein to the Subject
 Policies refer jointly to the Plaintiff’s Policy and the Subject Policies held by the Class.
 4
     Sensitive personal and health information has been redacted from the Exhibit attached hereto.


                                                   5
Case 8:19-cv-02983-MSS-TGW Document 68 Filed 03/23/21 Page 6 of 44 PageID 560




 admits that a copy of the Policy with portions of the application redacted is attached to Plaintiff’s

 Amended Complaint. Except as expressly admitted, State Farm denies all remaining allegations

 contained in paragraph 11.

        12.     Defendant State Farm is a life insurance company organized and existing under the

 laws of the State of Illinois, and maintains its principal place of business in Bloomington, Illinois.

 Defendant is authorized to transact business within the state of Florida.

        ANSWER:         Defendant admits these allegations.

                                  JURISDICTION AND VENUE

        13.     This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. § 1332(d)

 because this is a class action with diversity between at least one class member (including Plaintiff)

 and one defendant and the aggregate amount of damages exceeds $5,000,000. This action therefore

 falls within the original jurisdiction of the federal courts pursuant to the Class Action Fairness Act,

 28 U.S.C § 1332(d).

        ANSWER:         The allegations of this paragraph state a legal conclusion to which no

 responsive pleading is required. To the extent a responsive pleading is required, Defendant admits

 that Plaintiff purports to bring this case as a class action under Fed. R. Civ. P. 23 but denies that

 the case meets the requirements for certification of a class and denies that the amount in

 controversy for any individual claim exceeds $5,000,000 or $75,000. Except as expressly admitted,

 State Farm denies all remaining allegations contained in paragraph 13.

        14.     This Court has personal jurisdiction over State Farm because it is licensed to sell

 insurance in this District and because it sold the Subject Policies to residents of this District,

 including to Mr. Lech.

        ANSWER:         The allegations of this paragraph state a legal conclusion to which no

 responsive pleading is required. To the extent a responsive pleading is required, Defendant admits


                                                   6
Case 8:19-cv-02983-MSS-TGW Document 68 Filed 03/23/21 Page 7 of 44 PageID 561




 the allegation of jurisdiction as to Plaintiff’s claims. Except as expressly admitted, State Farm

 denies all remaining allegations contained in paragraph 14.

        15.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because the

 events giving rise to Mr. Lech’s cause of action primarily occurred in this District.

        ANSWER:         The allegations of this paragraph state a legal conclusion to which no

 responsive pleading is required. To the extent a responsive pleading is required, Defendant admits

 the allegation of venue as to Plaintiff’s claims. Except as expressly admitted, State Farm denies all

 remaining allegations contained in paragraph 15.

                                   FACTUAL ALLEGATIONS

        The Subject Policies

        16.     State Farm issued the Subject Policies in the United States using standardized

 contracts notated as FORM-94030 between roughly January 1, 1994 and June 30, 2004. On

 information and belief, State Farm continues to accept payments on the ’94 Policy from roughly

 540,000 policyholders in the United States.

        Answer:         Defendant admits that it offered life insurance on policy form 94030 to new

 policyholders beginning on January 1, 1994 and ceased offering life insurance on policy form

 94030 to new policyholders on June 30, 2004. Defendant further admits that premium payments

 on the Lech Policy were accepted and processed pursuant to the terms of Policy LF-2033-9948.

 Defendant denies the remaining allegations of paragraph 16. Defendant denies that this case is

 suitable for treatment as a class action and that any policy other than Policy LF-2033-9948 is at

 issue in this case. Except as expressly admitted, State Farm denies all remaining allegations

 contained in paragraph 16.

        17.     Owners of the Subject Policies were not permitted to negotiate any of the terms;

 the terms of the Subject Policies are not subject to individual negotiation and are materially the


                                                  7
Case 8:19-cv-02983-MSS-TGW Document 68 Filed 03/23/21 Page 8 of 44 PageID 562




 same across the Class. They cannot be altered by an agent’s representations at the time of sale, and

 any endorsements, amendments, or riders must be signed by an officer to be valid.

        ANSWER:         Defendant admits that endorsements, amendments, or riders must be signed

 by an officer to be valid but denies the remaining allegations of the first sentence of paragraph 17.

 Defendant denies that this case is suitable for treatment as a class action and that any policy other

 than the Lech Policy is at issue in this case. Except as expressly admitted, Defendant denies all

 remaining allegations in paragraph 17.

        18.     State Farm has administered and currently administers all aspects of Subject

 Policies. In this capacity, State Farm has (and continues to) collected premiums and set, assessed,

 and deducted policy charges, including the COI charge, on the Subject Policies.

        ANSWER:         Defendant admits that it administered the Lech Policy pursuant to the Policy

 terms. Defendant admits that it accepted premiums paid on the Lech Policy pursuant to the Policy

 terms. Defendant denies that it set, assessed, and/or deducted policy charges, as the policy charges

 are affected by policyholder behavior pursuant to the terms of the policies. Defendant denies that

 this case is suitable for treatment as a class action and denies that any policy other than the Lech

 Policy is at issue in this case. Except as expressly admitted, Defendant denies all remaining

 allegations of paragraph 18.

        19.     Unlike standard term life insurance policies, the Subject Policies provide policy

 holders an investment, savings, or interest-bearing component. The Subject Policies refer to this

 component as “Cash Value,” “Account Value,” or something similar.5




 5
   This Complaint refers to this component as the “Cash Value,” but regardless of the specific
 terminology used, the purpose of this component is the same in each of the Subject Policies.



                                                  8
Case 8:19-cv-02983-MSS-TGW Document 68 Filed 03/23/21 Page 9 of 44 PageID 563




        Answer:         Defendant admits that Form 94030 has a feature referred to as Account

 Value6, which is a number calculated according to the terms of the policy form. Defendant denies

 that this case is suitable for treatment as a class action and that any policies other than the Lech

 Policy is at issue in this case. Except as expressly admitted, Defendant denies all remaining

 allegations contained in paragraph 19.

        20.     Under the terms of the Subject Policies, the policy owners make premium payments

 to State Farm, and State Farm deducts the monthly charges authorized by the policies. The

 remaining amount is then deposited into the Cash Value, which consists of an interest-bearing

 account that accumulates over time.

        Answer:         Defendant admits that policy owners can make premium payments to State

 Farm and that State Farm is authorized to make deductions and apply charges permitted under the

 terms of policy Form 94030. Defendant admits that Form 94030 provides that 95 percent of

 premiums received will be added to the “Account Value” but denies that “the remaining amount

 is then deposited into the Cash Value.” Defendant admits that interest is credited to the “Account

 Value” as provided in Form 94030 but denies that the “Cash Value” is an “account” that has any

 independent meaning outside of the operation of the Lech Policy as a whole. Defendant denies that

 this case is suitable for treatment as a class action and that any policy other than the Lech Policy

 is at issue in this case. Except as expressly admitted, Defendant denies all remaining allegations

 contained in paragraph 20 of Plaintiff’s Amended Complaint.




 6
  In its responses, Defendant will refer to the “Account Value” when referencing the feature as
 used in Form 94030, and will refer to the feature as “Cash Value” if quoting Plaintiff’s allegations
 because that is the terminology for this feature that Plaintiff uses.


                                                  9
Case 8:19-cv-02983-MSS-TGW Document 68 Filed 03/23/21 Page 10 of 44 PageID 564




        21.        The funds in the Cash Value belong to the policy owner. State Farm holds these

 funds in trust for the policy owners and may only access or withdraw these funds as expressly

 authorized by the Subject Policies.

        ANSWER:           Defendant denies these allegations.

        22.        The Subject Policies, including the Plaintiff’s Policy (Ex. A at 9), authorize State

 Farm to take a “Monthly Deduction” from the Cash Value of each policy each month. The Subject

 Policies expressly define the Monthly Deduction as follows:

                   Monthly Deduction. This deduction is made each month, whether
                   or not-premiums are paid, as long as the cash surrender value is
                   enough to cover that monthly deduction. Each deduction includes:
                       (1) the cost of insurance,
                       (2) the monthly charges for any riders, and
                       (3) the monthly expense charge.

        ANSWER:           Defendant admits that it makes a monthly deduction from the Account

 Value on each monthly deduction date to the extent provided by the terms of each policy issued

 on Form 94030. Defendant admits the quoted language in paragraph 22 is an excerpt of a provision

 of Form 94030 captioned “Monthly Deduction” but denies that the language can be properly

 considered outside of the context of the Policy as a whole. Defendant also denies that this case is

 suitable for treatment as a class action and that any policy other than the Lech Policy is at issue in

 this case. Except as expressly admitted, Defendant denies the remaining allegations of paragraph

 22.

        23.        The Subject Policies, including Plaintiff’s Policy, set the “monthly expense charge”

 at a specific dollar amount. In the case of the Plaintiff’s Policy, the expense charge is set at $5.00.

 See Ex. A at 3.

        ANSWER:           Defendant admits that Policy LF-2033-9948 authorizes a “monthly expense

 charge” and refers to the Policy for the terms thereof. State Farm denies that this case is suitable



                                                    10
Case 8:19-cv-02983-MSS-TGW Document 68 Filed 03/23/21 Page 11 of 44 PageID 565




 for treatment as a class action and that any policy other than the Lech Policy is at issue in this case.

 Except as expressly admitted, Defendant denies the remaining allegations of paragraph 23 of

 Plaintiff’s Amended Complaint.

        24.     The Subject Policies, including Plaintiff’s Policy (Ex. A at 10), also expressly

 define how the COI charge is determined and calculated:

                Cost of Insurance. This cost is calculated each month. The cost is
                determined separately for the Initial Basic Amount and each
                increase in Basic Amount. The cost of insurance is the monthly cost
                of insurance rate times the difference between (1) and (2), where:
                    (1) is the amount of insurance on the deduction date at the start
                          of the month divided by 1.0032737, and
                    (2) is the account value on the deduction date at the start of the
                          month before the cost of insurance and the monthly charge
                          for any waiver of monthly deduction benefit rider are
                          deducted.
                Until the account value exceeds the Initial Basic Amount, the
                account value is part of the Initial Basic Amount. Once the account
                value exceeds that amount, if there have been any increases in Basic
                Amount, the excess will be part of the increases in order in which
                the increases occurred.

        ANSWER:         Defendant admits the quoted language in paragraph 25 of Plaintiff’s

 Amended Complaint is an excerpt of a provision of Policy LF-2033-9948 captioned “Cost of

 Insurance” but denies the allegations contained in paragraph 24 of Plaintiff’s Amended Complaint

 because the quoted language cannot be properly considered outside of the context of the Policy as

 a whole. Defendant also denies that this case is suitable for treatment as a class action and that

 any policy other than the Lech Policy is at issue in this case. Except as expressly admitted,

 Defendant denies all remaining allegations of paragraph 24 of Plaintiff’s Amended Complaint.

        25.     The Subject Policies, including Plaintiff’s Policy (Ex. A at 10), explicitly establish

 the factors State Farm may use to determine “Monthly Cost of Insurance Rates” (the “COI Rates”),

 which are in turn used to calculate the COI charge (as set forth above) that is deducted from the

 Cash Value each month:


                                                   11
Case 8:19-cv-02983-MSS-TGW Document 68 Filed 03/23/21 Page 12 of 44 PageID 566




                Monthly Cost of Insurance Rates. These rates for each policy year
                are based on the Insured’s age on the policy anniversary, sex, and
                applicable rate class. A rate class will be determined for the Initial
                Basic Amount and for each increase. The rates shown on page 4 are
                the maximum monthly cost of insurance rates for the Initial Basic
                Amount. Maximum monthly cost of insurance rates will be provided
                for each increase in the Basic Amount. We can charge rates lower
                than those shown. Such rates can be adjusted for projected changes
                in mortality but cannot exceed the maximum monthly cost of
                insurance rates. Such adjustments cannot be made more than once a
                calendar year.

        Answer:         Defendant admits the quoted language is an excerpt of a provision of Policy

 LF-2033-9948 captioned “Monthly Cost of Insurance Rates” but denies that the Policy “explicitly

 establish[es] the factors State Farm may use to determine” cost of insurance rates and further

 denies the allegations contained in paragraph 25 because the quoted language cannot be properly

 considered outside of the context of the Policy as a whole. Defendant further denies that this case

 is suitable for treatment as a class action and that any policy other than the Lech Policy is at issue

 in this case. Except as expressly admitted, Defendant denies the allegations contained in paragraph

 25 of Plaintiff’s Amended Complaint.

        26.     Thus, under the explicit terms of the Subject Policies, State Farm is authorized only

 to use the Insured’s age, sex, applicable rate class, and projected changes in mortality when

 determining the Subject Policies’ COI Rates.

        ANSWER:         Defendant denies these allegations.

        27.     Indeed, State Farm has previously admitted that a rate “based on” factors explicitly

 identified in the Subject Policies must be determined using only those identified factors. For

 example, in Alleman v. State Farm Life Insurance Co., 334 Fed. App’x 470, 472 (3rd Cir. 2009),

 the court affirmed summary judgment in State Farm’s favor and rejected the plaintiff’s argument

 that a provision in a life insurance policy stating that a charge would be “based on the Insured’s

 age last birthday and sex” should be read to include other undisclosed factors because, “[b]y the


                                                  12
Case 8:19-cv-02983-MSS-TGW Document 68 Filed 03/23/21 Page 13 of 44 PageID 567




 plain language of these policies, it is clear that the insureds’ age and sex are the only mortality

 factors relevant to that rate . . . .”

         ANSWER:          This allegation sets forth a legal conclusion to which no responsive pleading

 is required. To the extent a responsive pleading is required, Defendant denies the allegation as to

 what State Farm purportedly “admit[ted]” in Alleman and denies that the Amended Complaint

 accurately characterizes either State Farm’s statements or the decision in Alleman. Defendant

 denies that the Alleman case is controlling on any issue before the Court in this case.

         28.       Recently, the United States District Court for the Western District of Missouri,

 reviewing the language in a later issued policy that is identical to the language at issue here,

 determined that “no reasonable lay person would expect that State Farm was permitted to use any

 factor it wanted to calculate the cost of insurance. While an insurance company would be expected

 to make a profit, the terms of the insurance policy at issue are so dense, a lay person would not

 understand that State Farm expected to derive profit from the COI.” Vogt v. State Farm Life Ins.

 Co., No. 2:16-CV-04170-NKL, 2018 WL 1747336, at *4 (W.D. Mo. Apr. 10, 2018) (“Vogt”)

 (emphasis added).

         ANSWER:          This allegation sets forth a legal conclusion to which no responsive pleading

 is required. To the extent a responsive pleading is required, Defendant denies that the Vogt case

 is controlling on any issue before the Court in this case.

         29.       As the above establishes, the “Expense Charge” and the “charges for any riders”

 are the only means by which State Farm was contractually permitted to earn a profit margin on the

 Subject Policies; the cost of insurance charge was only intended to reimburse State Farm for its

 mortality risk.




                                                   13
Case 8:19-cv-02983-MSS-TGW Document 68 Filed 03/23/21 Page 14 of 44 PageID 568




         ANSWER:        This allegation sets forth a legal conclusion to which no responsive pleading

 is required. To the extent a responsive pleading is required, Defendant denies these allegations.

 B.      State Farm, in Breach of its Contracts with Plaintiff and the Class, Considered
         Impermissible Factors in Setting the COI Rates

         30.    Age, sex, and rate class are factors commonly used within the life insurance

 industry to determine the mortality expectations of an insured or group or class of insureds.

         ANSWER:        Defendant admits that age and sex are factors that can relate to mortality

 expectations. Defendant denies the remaining allegations.

         31.    An insured would reasonably read age, sex, and rate class, in combination with the

 disclosure that rates can only be adjusted for “projected changes in mortality,” and understand that

 only mortality expectations are used to determine COI Rates.

         ANSWER:        Defendant denies these allegations.

         32.    By specifically identifying age, sex, and rate class as the defining components of

 the COI Rate, Plaintiff and the Class, on the one hand, and State Farm, on the other, agreed that

 mortality expectations are what determines the COI Rates under the Subject Policies. This is

 further confirmed where the Subject Policies states that “[s]uch rates can be adjusted for projected

 changes in mortality.” Ex. A at 10.

         ANSWER:        Defendant denies these allegations, denies that COI rates have

 “components,” and denies that any policy other than Policy LF-2033-9948 is properly at issue in

 this case.

         33.    Notwithstanding the clear terms of the Subject Policies limiting the factors State

 Farm may consider in determining the COI Rates, State Farm uses other factors, which are not

 authorized by the Subject Policies, when determining these rates, including but not limited to the

 following:



                                                 14
Case 8:19-cv-02983-MSS-TGW Document 68 Filed 03/23/21 Page 15 of 44 PageID 569




                 a.     Expense experience;

                 b.     Persistency;

                 c.     Taxes;

                 d.     Profit assumptions;

                 e.     Investment earnings;

                 f.     Capital and reserve requirements; and

                 g.     Other unspecified factors.

         ANSWER: Defendant denies these allegations and further denies that any policy other than

 Policy LF-2033-9948 is properly at issue in this case.

         34.     By including these impermissible factors in the calculation of its COI Rates, State

 Farm knowingly caused the COI Rates to be higher than what is explicitly authorized under the

 terms of the Subject Policies, thereby assessing COI charges to the owner’s premiums in amounts

 greater than those authorized in the Subject Policies. This reduced the monies deposited into the

 Cash Accounts (which also reduced the amount of money earning interest), causing a substantial

 financial injury to Plaintiff and the Class.

         ANSWER:        Defendant denies these allegations.

         35.     As an additional consequence of State Farm knowingly charging COI Rates higher

 than what was authorized by the Subject Policies, the Cash Values of some Class members were

 so depleted that State Farm cancelled their policies, thereby depriving them of their insurance

 proceeds (even after years of payment).

         ANSWER:        Defendant denies these allegations, specifically denies that State Farm

 “cancelled” policies, and further denies that any policy other than the Lech Policy is properly at

 issue in this case.




                                                 15
Case 8:19-cv-02983-MSS-TGW Document 68 Filed 03/23/21 Page 16 of 44 PageID 570




        36.       As a direct and proximate result of State Farm’s breach, Plaintiff and the Class have

 been damaged and those damages are continuing in nature in that State Farm has deducted and

 will continue to deduct expenses, including without limitation, maintenance, administrative, and

 other expenses, from the Cash Values of Plaintiff and the Class in amounts not authorized by the

 Subject Policies.

        ANSWER:          Defendant denies these allegations and further denies that any policy other

 than the Lech Policy is properly at issue in this case. Defendant specifically denies that this case

 meets the requirements for class certification under Rule 23 of the Federal Rules of Civil

 Procedure.

 C.     State Farm, in Breach of its Contracts with Plaintiff and the Class and the Implied
        Covenant of Good Faith and Fair Dealing, Failed to Reduce its COI Charges

        37.       The above language contractually requires State Farm to reduce its COI rates when

 its expectations of future mortality improve.

        ANSWER:          Defendant denies these allegations.

        38.       As shown below, State Farm, in breach of its contracts with Plaintiff and the Class,

 did not do so.

        ANSWER:          Defendant denies these allegations and further denies that any policy other

 than the Lech Policy is properly at issue in this case. Defendant specifically denies that this case

 meets the requirements for class certification under Rule 23 of the Federal Rules of Civil

 Procedure.

        39.       That monthly COI rates are based on sex, age, and rate class means that State Farm

 was required to determine the COI rates by reference to mortality tables. Mortality tables are charts

 showing the rate of death (either as a percentage or as the number of deaths per thousand

 individuals) at a given age. There are separate mortality tables for males and females, tobacco-use,



                                                   16
Case 8:19-cv-02983-MSS-TGW Document 68 Filed 03/23/21 Page 17 of 44 PageID 571




 underwriting status, and duration since underwriting. Actuaries and insurers use mortality tables

 to calculate insurance rates and are intended to reflect expectations of future mortality.

        ANSWER:         The allegations of the first sentence of paragraph 39 set forth a legal

 conclusion to which no responsive pleading is required. To the extent a responsive pleading is

 required, Defendant denies the allegations of the first sentence of paragraph 39 to the extent they

 suggest that State Farm was prohibited from considering information other than “mortality tables”

 in developing COI rates for use with the Lech Policy. Defendant lacks sufficient information to

 form a belief as to the truth of the remaining allegations because there are many types of “mortality

 tables” that may contain historical or expected future mortality rates for various groups defined in

 various ways and used by various insurers in differing ways for various purposes.

        40.     Beginning at least as early as 1941, the National Association of Insurance

 Commissioners (“NAIC”) has periodically issued a series of Commissioners Standard Ordinary

 (“CSO”) mortality tables. These are industry standard mortality tables that are commonly used by

 insurers to calculate reserves and to set maximum permitted cost of insurance rates in UL policies.

        ANSWER:         Defendant     admits   that    the   National   Association    of     Insurance

 Commissioners (“NAIC”) has published various tables at various times that are referred to as

 Commissioners’ Standard Ordinary mortality tables and that some such tables have been

 commonly used by insurers to calculate reserves for the purpose of statutory accounting

 statements. Defendant admits that it has used certain of such tables in developing maximum cost

 of insurance rates for various universal life insurance policies. Defendant lacks knowledge or

 information sufficient to form a belief about the truth of the remaining allegations of paragraph

 40, and thus Defendant denies all remaining allegations in paragraph 40 of Plaintiff’s Amended

 Complaint.




                                                  17
Case 8:19-cv-02983-MSS-TGW Document 68 Filed 03/23/21 Page 18 of 44 PageID 572




        41.     The 1980 table issued by the NAIC was called the 1980 Commissioners Standard

 Ordinary Smoker or Nonsmoker Mortality Table (“1980 CSO Mortality Table”). That table was

 the industry-standard table until 2001.

        ANSWER:         Defendant admits that the NAIC published various tables in 1980 referred

 to as Commissioners’ Standard Ordinary mortality tables and that these tables included a 1980

 Commissioners Standard Ordinary Smoker or Nonsmoker Mortality Table. Defendant also admits

 that the 1980 Commissioners Standard Ordinary Smoker or Nonsmoker Mortality Table was an

 industry-standard table until 2001. Except as expressly admitted, Defendant denies all remaining

 allegations in paragraph 41 of Plaintiff’s Amended Complaint.

        42.     In 2001, at the request of the NAIC, the Society of Actuaries (“SOA”) and the

 American Academy of Actuaries (the “Academy”) produced a proposal for a new CSO Mortality

 Table. The accompanying report from June 2001 explained that (a) the 1980 CSO Mortality Table

 was still the industry-standard table and (b) expected mortality rates had improved significantly

 each year since the 1980 table issued. The report stated: “The current valuation standard, the 1980

 CSO Table, is almost 20 years old and mortality improvements have been evident each year since

 it was adopted. . . . [C]urrent mortality levels . . . are considerably lower than the mortality levels

 underlying the 1980 CSO Table.7 The report further explained that “[f]or most of the commonly

 insured ages (from about age 25 to age 75), the proposed 2001 CSO Table mortality rates are in

 the range of 50% to 80% of the 1980 CSO Table.”




 7
  Report of the American Academy of Actuaries’ Commissioner’s Standard Ordinary (CSO) Task
 Force, Presented to the National Association of Insurance Commissioners’ Life and Health
 Actuarial Task Force (LHATF), June 2001, available at
 http://www.actuary.org/pdf/life/cso2_june01.pdf.


                                                   18
Case 8:19-cv-02983-MSS-TGW Document 68 Filed 03/23/21 Page 19 of 44 PageID 573




        ANSWER:         Defendant admits that the statements contained in paragraph 42 of

 Plaintiff’s Amended Complaint appear to cite or characterize a June 2001 report from the

 American Academy of Actuaries’ CSO Task Force to the NAIC Life and Health Actuarial Task

 Force and that the report contains the language quoted in paragraph 42 of Plaintiff’s Amended

 Complaint. The report is the best evidence of its contents, and, except as expressly admitted,

 Defendant does not admit the truth of the contents of the report. Defendant lacks knowledge and

 information sufficient to form a belief about the truth of the remaining allegations of paragraph

 42, and, except as expressly admitted, Defendant denies the remaining allegations of paragraph 42

 of Plaintiff’s Amended Complaint.

        43.     This means the tables are showing a substantial improvement in mortality in a 20-

 year time-period. These mortality improvements represent a substantial benefit that State Farm

 should have passed on to Plaintiff and the Class. The final proposed tables were adopted as the

 2001 Commissioners Standard Ordinary Mortality Table (“2001 CSO Mortality Table”). The 2001

 CSO Mortality Table reflected vastly improved mortality experience as compared to the 1980 CSO

 Mortality Table.

        ANSWER:         Defendant admits that the NAIC adopted the 2001 Commissioners Standard

 Ordinary Mortality Table and that it is sometimes referred to as the 2001 CSO Mortality Table.

 The report, including tables therein, is the best evidence of its contents, and, except as expressly

 admitted, Defendant does not admit the truth of the contents of the report. Defendant denies the

 remaining allegations in paragraph 43 of Plaintiff’s Amended Complaint.

        44.     Since the 2001 CSO Mortality Table was published, the SOA and the Academy

 have periodically published, from surveys of life insurers, new tables showing consistent and

 significant mortality improvement. For example, the Academy’s 2015 report observed: “The




                                                 19
Case 8:19-cv-02983-MSS-TGW Document 68 Filed 03/23/21 Page 20 of 44 PageID 574




 current CSO table was created in 2001 based on experience from 1990-1995 and thus, is at least

 20 years old. Since that time, industry experience studies performed by the Society of Actuaries

 Individual Life Experience Committee (ILEC) have shown significant improvement in the

 mortality rates experienced by the industry from that underlying the 2001 CSO table

 development.”8

        ANSWER:        Defendant admits the above quote accurately sets forth language contained

 in the Academy’s 2015 Report but denies the remaining allegations of paragraph 44 of Plaintiff’s

 Amended Complaint.

        45.     Other surveys of insurers conducted by the SOA between 2002 and 2009 also show

 that mortality has steadily decreased since issuance of the 2001 CSO Mortality Table. For instance,

 the SOA published Individual Life Experience Reports for the periods 2002-2004,9 2005-2007,10

 2008-2009,11 and 2009-2013,12 each of which showed strong rates of improvement in mortality.

 State Farm was one of the surveyed companies included in each of these studies.




 8
   Am. Academy of Actuaries, Report on the 2017 CSO and 23017 CSO Preferred Structure Table
 Development (Oct. 2018), https://www.soa.org/Files/Research/Exp-Study/research-2017-cso-
 report.pdf (emphasis added).
 9
   Society of Actuaries, Report of the Individual Life Insurance Experience Committee Mortality
 under Standard Individually Underwritten Life Insurance Between 2002 and 2004 Policy
 Initiatives (Dec. 2004), https://www.soa.org/resources/experience-studies/2005-2009/02-04-
 iindividual-life-exp-rpt/.
 10
   Society of Actuaries, Report of the Individual Life Insurance Experience Committee Mortality
 for Standard Individually Underwritten Life Insurance Between 2005 and 2007 Policy
 Anniversaries (Feb. 2010), https://www.soa.org/resources/experience-studies/2010/2005-2007-
 ind-life-report/.
 11
   Society of Actuaries, 2008-09 Report of the Individual Life Insurance Experience Committee
 (April 2013), https://www.soa.org/experience-studies/2017/2009-13-indiv-life-ins-mort-exp/.
 12
   Society of Actuaries, 2009-2013 Individual Life Insurance Mortality Experience Report (Oct.
 2017), https://www.soa.org/experience-studies/2013/research-2008-2009-ind-life-exp/.


                                                 20
Case 8:19-cv-02983-MSS-TGW Document 68 Filed 03/23/21 Page 21 of 44 PageID 575




        ANSWER:         Defendant admits that the Society of Actuaries (“SOA”) has conducted

 several surveys of varying numbers of life insurance companies with respect to mortality

 experience, including the following: 2002-04 Individual Life Experience Report, 2005-07

 Individual Life Experience Report, 2008-09 Individual Life Experience Report, and 2009-2013

 Individual Life Insurance Mortality Experience Report. The reports are the best evidence of their

 contents, and, except as expressly admitted, Defendant does not admit the truth of the contents of

 the reports. Defendant admits that there are surveys that have noted mortality improvements for

 some groups over some periods. State Farm admits that it is listed as one of the companies surveyed

 in the 2002-04 Individual Life Experience Report, the 2005-07 Individual Life Experience Report,

 and the 2008-09 Individual Life Experience Report. Except to the extent expressly admitted,

 Defendant denies the remaining allegations in paragraph 45 of Plaintiff’s Amended Complaint.

        46.     The SOA also periodically publishes updated mortality tables that reflect insurers’

 changing experience, including (a) 1990-95 Basic Select and Ultimate Mortality Tables;13 (b) 2001

 Valuation Basic Mortality Table;14 (c) 2008 Valuation Basic Table;15 and (d) 2015 Valuation Basic

 Table.16 Consistent with the foregoing, these tables confirm that mortality continued to improve

 substantially since issuance of the Subject Policies.




 13
   Society of Actuaries, 1990-95 Basic Select and Ultimate Mortality Tables for Individual Life
 Insurance, https://www.soa.org/experience-studies/2000-2004/90-95-basic-select/.
 14
    Society of Actuaries, Final Report of the Individual Life Insurance Valuation Mortality Task
 Force 2001 – Valuation Basic Mortality Table [2001 VBT] (April 2005),
 https://www.soa.org/experience-studies/2005-2009/final-report-life-insurance-valuation/.
 15
     Society of Actuaries, 2008 Valuation Basic Tables [VBT] Report (June 16, 2009),
 https://www.soa.org/experience-studies/2005-2009/2008-vbt-report-tables/.
 16
     Society of Actuaries, 2015 Valuation Basic Report and Tables (Sept. 13, 2018),
 https://www.soa.org/experience-studies/2015/2015-valuation-basic-tables/.


                                                  21
Case 8:19-cv-02983-MSS-TGW Document 68 Filed 03/23/21 Page 22 of 44 PageID 576




        ANSWER:         Defendant admits that the SOA has published a variety of mortality tables

 over the past several decades. Such tables are the best evidence of their contents, and, except as

 expressly admitted, Defendant does not admit the truth of the contents of the tables. Defendant

 admits that there are some tables that show mortality improvements for some groups over some

 periods. Defendant admits that, in investigating Plaintiff’s allegations, it identified what appear to

 be multiple documents to which Plaintiff may be referring in paragraph 46, but Defendant lacks

 knowledge to identify which document or documents Plaintiff references in this paragraph and

 therefore lacks knowledge or information sufficient to form a belief about the remaining

 allegations contained in paragraph 46 of Plaintiff’s Amended Complaint. Except as expressly

 admitted, Defendant denies the remaining allegations in paragraph 46 of Plaintiff’s Amended

 Complaint.

        47.     Other surveys have also noted significant improvements in mortality expectations.

 In May of 2013, for instance, the reinsurance company RGA published a report sponsored by the

 SOA enumerating mortality rates and mortality improvements at older ages.17 This study, which

 was based on a survey of insurance companies—including State Farm—showed material rates of

 mortality improvements. As another example, in March 2014 the actuarial firm Milliman

 published a report sponsored by the SOA—also based on a survey of insurance companies that

 included State Farm—called the “Select Period Mortality Survey,” that also showed that select

 rates of mortality improved significantly since 2001.18




 17
   Tim Rozar, Catie Muccigrosso, Susan Willeat, RGA, Report on the Survey of Older Age
 Mortality and Other Assumptions (May 2013), https://www.rgare.com/docs/default-
 source/default-document-library/older-age-mortality.pdf?sfvrsn=dc9ad888_0.
 18
   Allen M. Klein, Michelle L. Krysiak, Milliman, Select Period Mortality Survey (March 2014),
 available at https://www.soa.org/research-reports/2014/research-2014-select-period/.


                                                  22
Case 8:19-cv-02983-MSS-TGW Document 68 Filed 03/23/21 Page 23 of 44 PageID 577




        ANSWER:         Defendant admits that RGA published a report named “Report on the

 Survey of Older Age Mortality and Other Assumptions,” that “May 2013” appears on the title page

 of the report, and that State Farm is listed as a participant in the survey. Defendant further admits

 that Milliman published a report named “Select Period Mortality Survey” and that “March 2014”

 appears on its title page. The reports are the best evidence of their contents and, except as expressly

 admitted, Defendant does not admit the truth of the contents of the reports. Except as expressly

 admitted, Defendant denies the remaining allegations in paragraph 47 of Plaintiff’s Amended

 Complaint.

        48.     These mortality improvements since issuance of the Subject Policies represent a

 substantial financial benefit to State Farm in the form of decreased costs of providing insurance.

        ANSWER:         Defendant denies these allegations.

        49.     State Farm was contractually required to share this financial benefit with holders of

 the Subject Policies through decreased COI charges on the Subject Policies, but failed to do so.

        ANSWER:         Defendant denies these allegations.

        50.     At a minimum, State Farm abused its contractual discretion by failing to do so.

 Indeed, the Subject Policies provide: “[The COI] can be adjusted for projected changes in mortality

 but cannot exceed the maximum monthly cost of insurance rates.” State Farm is therefore vested

 with contractual discretion to adjust COI based on “changes in mortality.” It abused its contractual

 discretion by failing to adjust its COI in response to mortality improvements.

        ANSWER:         Defendant admits only that the Policy provides: “[The COI rates] can be

 adjusted for projected changes in mortality but cannot exceed the maximum monthly cost of

 insurance rates,” but denies the remaining allegations. The Policy speaks for itself and Defendant

 refers to the Policy for the terms thereof. Further, Defendant specifically denies that this action is

 proper for class certification and that any policy other than the Lech Policy is at issue. Except as


                                                   23
Case 8:19-cv-02983-MSS-TGW Document 68 Filed 03/23/21 Page 24 of 44 PageID 578




 expressly admitted, Defendant denies all remaining allegations in paragraph 50 of Plaintiff’s

 Amended Complaint.

 D.     State Farm Concealed its Wrongdoing

        51.     Because State Farm did not disclose its mortality expectations or the monthly COI

 Rates it used to calculate the COI charges, Plaintiff and the Class could not have discovered State

 Farm’s breach of the Subject Policies until recently.

        ANSWER:           Defendant denies these allegations. Defendant further denies that any policy

 other than the Lech Policy is properly at issue in this case and specifically denies that this case

 meets the requirements for class certification under Rule 23 of the Federal Rules of Civil

 Procedure.

        52.     Moreover, the nature of Defendant’s conduct is such that Plaintiff and each member

 of the Class would be, and Plaintiff indeed was, unaware that State Farm was engaging in

 wrongdoing by taking inflated charges and improper amounts from Cash Values and failing to

 reduce COI rates in light of the substantial improvements in mortality rates. Plaintiff and the Class

 were automatically assessed inflated COI charges, but they were not privy to the back-end

 calculations that caused these charges to be inflated. Defendant possesses the actuarial information

 and equations underlying the computation of rates and charges for the Subject Policies. The COI

 Rates actually used to calculate the COI charges are not disclosed to policy owners, nor are the

 components or factors that comprise those rates. Even if they were, Plaintiff and the Class would

 lack the knowledge, experience, and training to reasonably ascertain how State Farm calculated

 the rates and charges.

        ANSWER:           Defendant denies these allegations. Defendant further denies that any

 policy other than the Lech Policy is properly at issue in this case and specifically denies that this




                                                   24
Case 8:19-cv-02983-MSS-TGW Document 68 Filed 03/23/21 Page 25 of 44 PageID 579




 case meets the requirements for class certification under Rule 23 of the Federal Rules of Civil

 Procedure.

        53.     State Farm was aware of its non-disclosure because of its superior knowledge of

 the aforementioned computations. As the only party with access to the actuarial information and

 equations for computing COI Rate, State Farm successfully concealed the information that led to

 this cause of action. The means by which State Farm fraudulently concealed the information

 included stating in the Subject Policies that COI Rates are “based on the Insured’s age on the

 policy anniversary, sex, and applicable rate class.” Plaintiff exercised reasonable care and

 diligence with regard to his Subject Policy but had no reason to believe State Farm was not

 computing his COI Rate as it said it would in the information it provided to Plaintiff and the Class.

 Concealment of its conduct and failure to disclose its conduct to Plaintiff and the Class constitutes

 fraudulent concealment and therefore tolls the statute of limitations for Plaintiff and the Class.

        ANSWER:         Defendant denies these allegations. Defendant further denies that any

 policy other than the Lech Policy is properly at issue in this case and specifically denies that this

 case meets the requirements for class certification under Rule 23 of the Federal Rules of Civil

 Procedure.

        54.     Plaintiff did not learn of Defendant’s breaches supporting Plaintiff’s claims until

 approximately Summer 2019, when he engaged counsel. Plaintiff was not at fault for failing to

 discover the breaches and had no actual or presumptive knowledge of the breaches.

        ANSWER:         Defendant denies these allegations.

        55.     Plaintiff did not learn that State Farm was breaching the Subject Policies because

 the facts showing breach were not reasonably discoverable by Plaintiff nor was the harm that was

 caused by State Farm’s breaches.




                                                  25
Case 8:19-cv-02983-MSS-TGW Document 68 Filed 03/23/21 Page 26 of 44 PageID 580




        ANSWER:         Defendant denies these allegations.

                                CLASS ACTION ALLEGATIONS

        56.     This action is brought by Plaintiff individually and on behalf of a class pursuant to

 Rule 23(b)(3) of the Federal Rules of Civil Procedure.

        ANSWER:         Defendant admits that Plaintiff purports to bring this case as a class action

 under Fed. R. Civ. P. 23, but denies that this case meets the requirements for certification of a class

 and otherwise denies these allegations. Except as expressly admitted, Defendant denies all

 remaining allegations in paragraph 56 of Plaintiff’s Amended Complaint.

        57.     The Class is defined as follows:

        All persons who own or owned a universal life insurance policy issued by
        State Farm Life Insurance Company on FORM-94030 in the State of
        Florida.

        ANSWER:         Defendant admits that Plaintiff purports to bring this case as a class action

 under Fed. R. Civ. P. 23 but denies that this case meets the requirements for certification of a class

 and otherwise denies these allegations. Except as expressly admitted, Defendant denies all

 remaining allegations in paragraph 57 of Plaintiff’s Amended Complaint.

        58.     Excluded from the Class is State Farm, its officers and directors, members of their

 immediate families, and the heirs, successors or assigns of any of the foregoing.

        ANSWER:         Defendant admits that Plaintiff purports to bring this case as a class action

 under Fed. R. Civ. P. 23 but denies that this case meets the requirements for certification of a class

 and otherwise denies these allegations. Except as expressly admitted, Defendant denies all

 remaining allegations in paragraph 58 of Plaintiff’s Amended Complaint.

        59.     Numerosity. The Class consists of hundreds or thousands of consumers of life

 insurance and is thus so numerous that joinder of all members is impracticable.

        ANSWER:         Defendant denies these allegations.


                                                   26
Case 8:19-cv-02983-MSS-TGW Document 68 Filed 03/23/21 Page 27 of 44 PageID 581




        60.     Ascertainability. The identities and addresses of all members of the Class can be

 readily ascertained from State Farm’s business records.

        ANSWER:         Defendant denies these allegations.

        61.     Typicality. The claims asserted by Plaintiff are typical of the claims of members of

 the Class inasmuch as State Farm breached its contracts with Plaintiff and with members of the

 Class in the same manner: by considering extra-contractual factors when determining the COI

 charges and by failing to reduce the COI Rates to reflect falling mortality rates.

        ANSWER:         Defendant denies these allegations.

        62.     Adequacy. Plaintiff will fairly and adequately protect the interests of the members

 of the Class and do not have any interests antagonistic to those of the other members of the Class.

 In addition, Plaintiff has retained attorneys who are knowledgeable and experienced in class and

 complex litigation.

        ANSWER:         Defendant denies these allegations.

        63.     Commonality and Predominance. Common questions of law and fact affecting

 members of the Class predominate over any individualized issues. These predominating common

 questions include the following:

                a.      Whether State Farm is permitted by the Subject Policies to use factors other

                        than those disclosed in the Subject Policies to determine the COI Rates used

                        to calculate the policy deductions;

                b.      Whether State Farm used, added, or included factors not specified in the

                        Subject Policies when determining the COI Rates used to calculate the COI

                        charges or deductions;

                c.      Whether State Farm added or included factors unrelated to its mortality

                        expectations in setting and determining rates that the Subject Policies


                                                  27
Case 8:19-cv-02983-MSS-TGW Document 68 Filed 03/23/21 Page 28 of 44 PageID 582




                        provide are “based on” specified mortality factors and no other disclosed

                        factors;

                d.      Whether State Farm’s expectations as to future mortality experience have

                        improved;

                e.      Whether State Farm was required to decrease the COI Rates it imposed on

                        Plaintiff and members of the Class in light of improved mortality;

                f.      Whether State Farm breached the terms of the Subject Policies and/or

                        abused its discretion under the Subject Policies;

                g.      Whether Plaintiff and members of the Class sustained damages as a result

                        of State Farm’s breaches of the Subject Policies;

                h.      Whether Plaintiff and members of the Class are entitled to damages,

                        restitution, and/or other relief as a remedy for State Farm’s breaches of the

                        Subject Policies; and

                i.      Whether Plaintiff and members of the Class are entitled to declaratory relief

                        stating the proper construction and/or interpretation of the Class Policies.

        ANSWER:         Defendant denies these allegations.

        64.     Superiority. A class action is superior to other available methods for the fair and

 efficient adjudication of this controversy for at least the following reasons:

                a.      The complexity of issues involved in this action and the expense of

                        litigating the claims, means that few, if any, class members could afford to

                        seek legal redress individually for the wrongs that defendant committed

                        against them, and absent class members have no substantial interest in

                        individually controlling the prosecution of individual actions;




                                                  28
Case 8:19-cv-02983-MSS-TGW Document 68 Filed 03/23/21 Page 29 of 44 PageID 583




                b.        This action will cause an orderly and expeditious administration of the class

                          claims and foster economies of time, effort and expense, and ensure

                          uniformity of decisions;

                c.        Without a class action, many class members would continue to suffer injury,

                          and State Farm’s violations of law will continue without redress while

                          defendant continues to reap and retain the substantial proceeds of their

                          wrongful conduct; and

        ANSWER:           Defendant denies these allegations.

        65.     Manageability. This action does not present any undue difficulties that would

 impede its management by the Court as a class action.

        ANSWER:           Defendant denies these allegations.

                                   FIRST CLAIM FOR RELIEF:
                                    BREACH OF CONTRACT

        66.     Plaintiff realleges and incorporates herein the allegations of paragraphs 1 through

 66 above of this Complaint as if fully set forth herein.

        ANSWER:           Defendant incorporates and restates by reference its responses to all

 preceding allegations.

        67.     This claim is brought on behalf of Plaintiff and the Class.

        ANSWER:           Defendant admits that Plaintiff purports to bring this case as a class action

 under Fed. R. Civ. P. 23 but denies that this case meets the requirements for certification of a class

 and otherwise denies these allegations. Except as expressly admitted, Defendant denies all

 remaining allegations in paragraph 67 of Plaintiff’s Amended Complaint.

        68.     The Subject Policies are binding and enforceable contracts.




                                                     29
Case 8:19-cv-02983-MSS-TGW Document 68 Filed 03/23/21 Page 30 of 44 PageID 584




           ANSWER:      Defendant admits that the Policy is valid and enforceable. Defendant denies

 that this case is appropriate for class certification or class treatment and further denies that any

 policy other than the Lech Policy is at issue in this case. Except as expressly admitted, Defendant

 denies all remaining allegations in paragraph 68 of Plaintiff’s Amended Complaint.

           69.   State Farm breached its contracts with Plaintiff and the Class by (a) basing its COI

 charges on non-permissible considerations, such as lapse rates, and (b) not reducing its COI

 charges in light of the well-established decreased mortality rates.

           ANSWER:      Defendant denies these allegations.

           70.   By so doing, State Farm knowingly caused the COI charges to be higher than what

 is explicitly authorized by the Subject Policies.

           ANSWER:      Defendant denies these allegations.

           71.   Plaintiff and the Class have performed all of their obligations under the policies,

 except to the extent that their obligations have been excused by State Farm’s conduct as set forth

 herein.

           ANSWER:      Defendant denies that Plaintiff has substantially performed his obligations

 under the terms of the Policy. Defendant denies that this case is appropriate for class certification

 or class treatment and that any policy other than the Lech Policy is at issue in this case. Except as

 expressly admitted, Defendant denies all remaining allegations in paragraph 71 of Plaintiff’s

 Amended Complaint.

           72.   As a direct and proximate cause of State Farm’s material breaches of the policies,

 Plaintiff and the Class have been—and will continue to be—damaged as alleged herein in an

 amount to be proven at trial.

           ANSWER:      Defendant denies these allegations.




                                                     30
Case 8:19-cv-02983-MSS-TGW Document 68 Filed 03/23/21 Page 31 of 44 PageID 585




                        SECOND CLAIM FOR RELIEF:
          BREACH OF THE CONVENANT OF GOOD FAITH & FAIR DEALING

         73.     Plaintiff realleges and incorporates herein the allegations of paragraphs 1 through

 66 above of this Complaint as if fully set forth herein.

         ANSWER:          Defendant incorporates and restates by reference its response to all

 preceding allegations.

         74.     This claim is brought on behalf of Plaintiff and the Class.

         ANSWER:          Defendant admits that Plaintiff purports to bring this case as a class action

 under Fed. R. Civ. P. 23 but denies that this case meets the requirements for certification of a class

 and otherwise denies these allegations. Except as expressly admitted, Defendant denies all

 remaining allegations in paragraph 74 of Plaintiff’s Amended Complaint.

         75.     The Subject Policies are binding and enforceable contracts.

         ANSWER:          Defendant admits that the Policy is valid and enforceable. Defendant denies

 that this case is appropriate for class certification or class treatment and further denies that any

 Policy other than the Policy Plaintiff purchased is at issue in this case. Except as expressly

 admitted, Defendant denies all remaining allegations in paragraph 75 of Plaintiff’s Amended

 Complaint.

         76.     Each of the contracts include an implied covenant that State Farm will act in good

 faith and deal fairly with Plaintiff, and that neither party shall do anything that will have the effect

 of destroying or injuring the right of the other party to receive the fruits of the contract.

         ANSWER:          This allegation sets forth a legal conclusion to which no responsive pleading

 is required. To the extent a responsive pleading is required, Defendant denies the allegations.

         77.     State Farm breached the implied covenant of good faith and fair dealing with

 Plaintiff and the Class by not reducing its COI charges in light of the well-established decreased



                                                   31
Case 8:19-cv-02983-MSS-TGW Document 68 Filed 03/23/21 Page 32 of 44 PageID 586




 mortality rates. As a consequence thereof, Plaintiff and the Class suffered financial losses and were

 therefore injured.

         ANSWER:          Defendant denies these allegations.

         78.     State Farm’s decision to not reduce its COI charges in light of the well-established

 decreased mortality rates also frustrated the purposes of the COI charge clauses of Subject Policies,

 which was to reimburse State Farm for its actual mortality risk.

         ANSWER:          Defendant denies these allegations.

         79.     As a direct and proximate cause of these breaches of the implied covenant of good

 faith and fair dealing and of State Farm’s frustration of the purposes of the COI charge clauses of

 the Subject Policies, Plaintiff and the Class have been damaged as alleged herein in an amount to

 be proven at trial.

         ANSWER:          Defendant denies these allegations.

                                   THIRD CLAIM FOR RELIEF:
                                         CONVERSION

         80.     Plaintiff realleges and incorporates herein the allegations of paragraphs 1 through

 66 above of this Complaint as if fully set forth herein.

         ANSWER:          Defendant incorporates and restates by reference its responses to all

 preceding allegations.

         81.     This claim is brought on behalf of Plaintiff and the Class.

         ANSWER:          Defendant admits that Plaintiff purports to bring this case as a class action

 under Fed. R. Civ. P. 23 but denies that this case meets the requirements for certification of a class

 and otherwise denies these allegations. Except as expressly admitted, Defendant denies all

 remaining allegations in paragraph 81 of Plaintiff’s Amended Complaint.




                                                   32
Case 8:19-cv-02983-MSS-TGW Document 68 Filed 03/23/21 Page 33 of 44 PageID 587




        82.     Plaintiff and the Class had a property interest in the funds State Farm deducted from

 their Cash Values in excess of the amounts permitted by the terms of the Subject Policies.

        ANSWER:         Defendant denies these allegations.

        83.     By deducting COI Charges and Expense Charges in unauthorized amounts from the

 Cash Values of Plaintiff and the Class, State Farm misappropriated or misapplied specific funds

 placed in the custody of State Farm for the benefit of Plaintiff and the Class for use consistent with

 the terms of the Subject Policies, without authorization or consent, and diverted those funds for its

 own use.

        ANSWER:         Defendant denies these allegations.

        84.     As a direct and proximate result of State Farm’s conduct, Plaintiff and the Class

 have been damaged.

        ANSWER:         Defendant denies these allegations.

        85.     Although requiring expert testimony, the amounts of unauthorized COI Charges

 and Expense Charges State Farm took from Plaintiff and the Class are capable of determination,

 to an identified sum, by comparing Plaintiff’s actual COI Charge each month to a COI Charge

 computed using a Monthly COI Rate determined using the mortality factors disclosed in the

 Subject Policies.

        ANSWER:         Defendant denies these allegations.

        86.     On behalf of himself and the Class, Plaintiff seeks all damages and consequential

 damages proximately caused by State Farm’s conduct.

        ANSWER:         Defendant admits that Plaintiff purports to bring this case as a class action

 under Fed. R. Civ. P. 23 but denies that this case meets the requirements for certification of a class

 and otherwise denies these allegations. Except as expressly admitted, Defendant denies all

 remaining allegations in paragraph 86 of Plaintiff’s Amended Complaint.


                                                  33
Case 8:19-cv-02983-MSS-TGW Document 68 Filed 03/23/21 Page 34 of 44 PageID 588




        87.     State Farm intended to cause damage to the Plaintiff and the Class by deducting

 more than it was authorized to deduct from their Cash Values. Its conduct was, therefore, malicious

 and State Farm is also guilty of oppression in that its systematic acts of conversion subject Plaintiff

 and the Class to cruel and unjust hardship in conscious disregard of their rights. Plaintiff and the

 Class are therefore entitled to punitive or exemplary damages.

        ANSWER:           Defendant denies these allegations.

                                  FOURTH CLAIM FOR RELIEF:
                                    DECLARATORY RELIEF

        88.     Plaintiff realleges and incorporates herein the allegations of paragraphs 1 through

 66 above of this Complaint as if fully set forth herein.

        ANSWER:           Defendant incorporates and restates by reference its responses to all

 preceding allegations.

        89.     This claim is brought on behalf of Plaintiff and the Class.

        ANSWER:           Defendant admits that Plaintiff purports to bring this case as a class action

 under Fed. R. Civ. P. 23, but denies that this case meets the requirements for certification of a class

 and otherwise denies these allegations. Except as expressly admitted, Defendant denies all

 remaining allegations in paragraph 89 of Plaintiff’s Amended Complaint.

        90.     An actual controversy has arisen and now exists between Plaintiff and the Class, on

 the one hand, and State Farm, on the other, concerning the respective rights and duties of the parties

 under the Subject Policies.

        ANSWER:           Defendant denies these allegations.

        91.     Plaintiff contends that State Farm has breached the Subject Policies in the following

 respects: by (a) basing its COI charges on non-permissible considerations, such as lapse rates, and

 (b) not reducing its COI charges in light of the well-established decreased mortality rates.



                                                   34
Case 8:19-cv-02983-MSS-TGW Document 68 Filed 03/23/21 Page 35 of 44 PageID 589




        ANSWER:         Defendant admits that Plaintiff contends that State Farm has breached his

 Policy, but denies that there has been any breach and otherwise denies these allegations. Except as

 expressly admitted, Defendant denies all remaining allegations in paragraph 91 of Plaintiff’s

 Amended Complaint.

        92.     Plaintiff therefore seeks a declaration of the parties’ respective rights and duties

 under the Subject Policies and requests the Court to declare the aforementioned conduct of State

 Farm as unlawful and in material breach of the Subject Policies.

        ANSWER:         Defendant admits that Plaintiff seeks a declaration of the parties’ rights and

 duties, but denies that Plaintiff is entitled to any such declaration and otherwise denies these

 allegations. Except as expressly admitted, Defendant denies all remaining allegations in paragraph

 92 of Plaintiff’s Amended Complaint.

                                    ADDITIONAL DEFENSES

        Nothing herein may be construed to suggest that State Farm bears the burden of proof on

 any of the issues set forth below. State Farm reserves the right to assert other defenses to the extent

 the factual bases for other such defenses are discovered during the course of this litigation.

                                          FIRST DEFENSE

        Plaintiff’s claims are barred, in whole or in part, by the applicable statutes of limitations.

 Plaintiff cannot adequately demonstrate any fraudulent concealment by Defendant or any other

 facts that would toll the running of the applicable statutes of limitation. To the extent the discovery

 rule applies to any of Plaintiff’s or the putative class’s causes of action, they had adequate actual

 or constructive knowledge (from the terms of their contracts, illustrations, annual statements,

 correspondence, and other written and oral communications with Defendant or third parties) to




                                                   35
Case 8:19-cv-02983-MSS-TGW Document 68 Filed 03/23/21 Page 36 of 44 PageID 590




 trigger the running of the limitations period so that the applicable statutes of limitation have now

 expired.

                                          SECOND DEFENSE

           Plaintiff cannot assert their untimely claims based on fraudulent concealment because: (1)

 Defendant had no duty to disclose the conduct of which Plaintiff complains; (2) Defendant had no

 intent to deceive any policyholder; and (3) Plaintiff has not alleged fraud with the particularity

 required by Rule 9(b) of the Rules of Civil Procedure.

                                           THIRD DEFENSE

           Plaintiff’s claims are barred, in whole or in part, by the doctrine of unclean hands and/or

 estoppel. Plaintiff received the entire benefit of the bargain and cannot now mount a claim for

 breach.

                                          FOURTH DEFENSE

           Plaintiff’s claims are barred, in whole or in part, due to Plaintiff’s own actions, negligence

 or legal fault.

                                           FIFTH DEFENSE

           Plaintiff’s claims are barred, in whole or in part, by the doctrine of waiver.

                                           SIXTH DEFENSE

           Plaintiff’s claims are barred, in whole or in part, by their failure to mitigate damages, if

 any.

                                         SEVENTH DEFENSE

           Plaintiff’s claims are barred, in whole or in part, by payment or the voluntary payment

 doctrine.




                                                    36
Case 8:19-cv-02983-MSS-TGW Document 68 Filed 03/23/21 Page 37 of 44 PageID 591




                                        EIGHTH DEFENSE

         Plaintiff’s claims and those of the persons they purport to represent are barred by the filed

 rate doctrine. The policy forms at issue were filed with and/or approved by state regulatory

 authorities.

                                         NINTH DEFENSE

         Plaintiff’s claims are barred, in whole or in part, by the doctrine of laches.

                                         TENTH DEFENSE

         Claims of some members of the putative classes are barred by or otherwise did not survive

 the surrender or termination of the policy.

                                      ELEVENTH DEFENSE

         Claims of the Plaintiff and some members of the putative classes are barred by or otherwise

 did not survive either the death of the owner of the Policy or the death of the insured.

                                       TWELFTH DEFENSE

         Claims of the Plaintiff and the putative classes are preempted by the insurance regulations

 and statutes of Florida.

                                     THIRTEENTH DEFENSE

         Claims of the Plaintiff and some members of the putative classes are barred in whole or in

 party by the doctrines of payment, accord and satisfaction, recoupment, set-off, and/or election of

 remedies.

                                    FOURTEENTH DEFENSE

         The breach of contract claims of any member of the putative classes who did not pay a

 premium for the alleged coverage for which they seek to recover payment fail for lack of

 consideration.




                                                   37
Case 8:19-cv-02983-MSS-TGW Document 68 Filed 03/23/21 Page 38 of 44 PageID 592




                                      FIFTEENTH DEFENSE

           The Amended Complaint fails to allege a claim or conduct for which punitive damages can

 be recovered. The prayer for punitive damages recovery should therefore be stricken. Plaintiff has

 not alleged any facts sufficient to support a finding that Defendant has acted with malice or is

 guilty of oppression or any other facts sufficient to recover punitive or exemplary damages.

 Further, punitive damages may not be recovered to the extent they are excessive under the

 Constitution of the United States or any state law applicable to claims brought by residents of the

 respective states in which each member of the putative class purchased his or her policy. Further,

 Defendant at all times has acted in good faith and therefore is not liable for any punitive or

 exemplary damages. Additionally, the claim for punitive damages is subject to the provisions and

 limitations of Fla. Stat. § 768.72 and Fla. Stat. § 768.73.

                                      SIXTEENTH DEFENSE

           The Amended Complaint, and each purported cause of action alleged therein, is barred by

 the conduct, actions and inactions of Plaintiff, and/or the persons on whose behalf he purports to

 bring this action, under the doctrine of ratification.

                                    SEVENTEENTH DEFENSE

           Plaintiff and/or the persons on whose behalf Plaintiff purports to bring this action have

 already received the benefit of their bargain.

                                     EIGHTEENTH DEFENSE

           The Amended Complaint’s prayers for declaratory relief are barred because Plaintiff, and

 the persons on whose behalf Plaintiff purports to bring this action, has or have adequate remedies

 at law.




                                                   38
Case 8:19-cv-02983-MSS-TGW Document 68 Filed 03/23/21 Page 39 of 44 PageID 593




                                     NINETEENTH DEFENSE

         With respect to the claims of Plaintiff and/or the putative classes, the terms and conditions

 imposed with respect to the insurance that is the subject of the Amended Complaint complied with

 all applicable statutes, regulations, and/or filed rates and policy forms. To the extent that the causes

 of action advanced in the Amended Complaint challenge the terms contained in policy forms

 accepted for those terms and conditions, such claims are barred as a matter of law, since among

 other things, all such claims seek to alter or amend the terms of the filed and accepted forms.

                                      TWENTIETH DEFENSE

         The insurance contract forms at issue in this litigation were approved by and/or filed with

 the states’ insurance regulatory authorities if such approval or filing was required and Defendant

 has complied with all relevant insurance regulations with regard to the approval and maintenance

 of those contracts.

                                    TWENTY-FIRST DEFENSE

         The claims advanced in the Amended Complaint by Plaintiff, and/or the persons on whose

 behalf he purports to bring this action, insofar as they relate to alleged conduct that is subject to

 the regulatory jurisdiction of one or more regulatory or administrative agencies or bodies, are

 subject to the exclusive jurisdiction of those regulatory or administrative agencies under the

 doctrines of primary and/or exclusive jurisdiction. Alternatively, such claims are barred by the

 absence of any private right of action with regard to conduct submitted to the discretion of a

 regulatory or administrative agency or body.




                                                   39
Case 8:19-cv-02983-MSS-TGW Document 68 Filed 03/23/21 Page 40 of 44 PageID 594




                                  TWENTY-SECOND DEFENSE

         State Farm denies that it or any of its agents, principals or representatives breached any

 duty or obligations allegedly owed to Plaintiff or the persons on whose behalf he purports to bring

 this action.

                                   TWENTY-THIRD DEFENSE

         The claims of Plaintiff and some members of the putative classes are barred by the

 doctrines of res judicata, collateral estoppel, waiver or settlement.

                                 TWENTY-FOURTH DEFENSE

         The Amended Complaint, including without limitation Plaintiff’s cause of action for

 Breach of the Covenant of Good Faith and Fair Dealing, fails to state a claim upon which any relief

 can be granted and should be dismissed.

                                   TWENTY-FIFTH DEFENSE

         Plaintiff and some or all members of the putative class lack standing to bring some or all

 of the claims set forth in the Amended Complaint because they have not suffered any injury in

 fact.

                                   TWENTY-SIXTH DEFENSE

         Plaintiff has failed to state a claim for relief for conversion because, among other things,

 the only source of duty alleged arises from the insurance contracts issued to Ronald Lech III

 and the economic loss doctrine bars recovery of the purely economic damages alleged. Plaintiff

 does not have a property interest or other interest in the account value, from which Plaintiff

 alleges deductions in excess of those contractually permitted were made, that is legally

 sufficient to support a claim for conversion.




                                                  40
Case 8:19-cv-02983-MSS-TGW Document 68 Filed 03/23/21 Page 41 of 44 PageID 595




                                TWENTY-SEVENTH DEFENSE

        Plaintiff has failed to state a claim for relief for conversion because, among other things,

 a claim for conversion cannot be based on an alleged overcharge.

                                 TWENTY-EIGHTH DEFENSE

        Plaintiff, and some of the persons Plaintiff purports to represent, has released the claims

 set forth in the Amended Complaint.

                                  TWENTY-NINTH DEFENSE

        As Plaintiff and the putative class members’ claims for conversion are based on the same

 alleged conduct as Plaintiff’s and the putative class members’ breach of contract claims, Plaintiff

 and the putative class members cannot recover under both.

                                     THIRTIETH DEFENSE

        Some or all of Plaintiff’s claims and the claims of the persons they purport to represent are

 barred by the express provisions of those persons’ respective insurance contracts, which authorize

 each of the deductions about which Plaintiff complain.

                                   THIRTY-FIRST DEFENSE

        Plaintiff, and the other persons they purport to represent, suffered no damages by reason of

 any act or omission of Defendant.

                                 THIRTY-SECOND DEFENSE

        None of the causes of action alleged in the Amended Complaint entitle Plaintiff or any

 person they purport to represent to recover attorney’s fees from Defendant as a matter of contract,

 statute or otherwise.




                                                 41
Case 8:19-cv-02983-MSS-TGW Document 68 Filed 03/23/21 Page 42 of 44 PageID 596




                                    DEFENSES RESERVED

        State Farm hereby gives notice that it may rely upon other defenses that become available

 or apparent during the discovery proceedings in this matter, and hereby reserves its right to amend

 its Amended Answer and to assert any such defenses.

                                 DEMAND FOR JURY TRIAL

        State Farm Life hereby demands a trial by jury of all issues so triable.


  Date: March 23, 2021


                                                 s/John W. Weihmuller, Esq.
                                                 John W. Weihmuller, Esq.
                                                 Florida Bar No. 0442577
                                                 Brian D. Webb, Esq.
                                                 Florida Bar No. 0073989
                                                 Butler Weihmuller Katz Craig LLP
                                                 400 N. Ashley Drive, Suite 2300
                                                 Tampa, FL 33602-4327
                                                 Telephone: (813) 281-1900
                                                 Facsimile: (813) 281-0900
                                                 Email: jweihmuller@butler.legal
                                                 Email: bwebb@butler.legal

                                                 Jeremy A. Root, Esq. (pro hac vice)
                                                 Todd A. Noteboom, Esq. (pro hac vice)
                                                 Stinson LLP
                                                 230 W. McCarty Street
                                                 Jefferson City, MO 65101
                                                 Telephone: (573) 636-6263
                                                 Facsimile: (573) 636-6231
                                                 Email: jeremy.root@stinson.com
                                                 Email: todd.noteboom@stinson.com

                                                 Cari K. Dawson (pro hac vice)
                                                 Tiffany L. Powers (pro hac vice)
                                                 Alston & Bird LLP
                                                 One Atlantic Center
                                                 1201 West Peachtree Street, Suite 4900
                                                 Atlanta, GA 30309-3424
                                                 Telephone: (404) 881-7000



                                                 42
Case 8:19-cv-02983-MSS-TGW Document 68 Filed 03/23/21 Page 43 of 44 PageID 597




                                                 Facsimile: (404) 881-7777
                                                 Email: Cari.Dawson@alston.com
                                                 Email: Tiffany.Powers@alston.com

                                                 Attorneys for Defendant
                                                 State Farm Life Insurance Company




                                 CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing was served by electronic notification

 generated by CM/ECF system on March 23, 2021, on all counsel or parties of record on the Service

 List below.


                                                      s/John W. Weihmuller, Esq.
                                                      JOHN W. WEIHMULLER, ESQ.




                                                 43
Case 8:19-cv-02983-MSS-TGW Document 68 Filed 03/23/21 Page 44 of 44 PageID 598




                                   SERVICE LIST




  BEDELL, DITTMAR, DEVAULT,              HAUSFELD LLP
  PILLANS & COXE                         James J. Pizzirusso, Esq.
  Michael E. Lockamy, Esq.               Nathaniel C. Giddings, Esq.
  Michael E. Halkitis, Jr., Esq.         Melinda R. Coolidge, Esq.
  The Bedell Building                    Kimberly A. Fetsick, Esq.
  101 East Adams Street                  1700 K Street, NW
  Jacksonville, FL 32202                 Washington, DC 20006
  mel@bedellfirm.com                     jpizzirusso@hausfeld.com
  meh@bedellfirm.com                     ngiddings@hausfeld.com
                                         mcoolidge@hausfeld.com
  Attorneys for Plaintiff
                                         Attorneys for Plaintiff
                                         Admitted Pro Hac Vice


  KALIEL PLLC                            MITCHELL DeCLERCK
  *Sophia Goren Gold, Esq.               Larry D. Lahman, Esq.
  1875 Connecticut Ave., NW              Roger L. Ediger, Esq.
  10th Floor                             202 West Broadway Avenue
  Washington, DC 20009                   Enid, OK 73701
  sgold@kalielpllc.com                   larry.lahman@sbcglobal.net
                                         rle@mdpllc.com
  Attorney for Plaintiff
                                         Attorneys for Plaintiff
                                         Admitted Pro Hac Vice

  STUEVE SIEGEL HANSON LLP               MILLER SCHIRGER LLC
  Ethan M. Lange, Esq.                   *John J. Schirger, Esq.
                                         *Joseph M. Feierabend, Esq.
  *Norman E. Siegel, Esq.                *Matthew W. Lytle, Esq.
  460 Nichols Road, Suite 200            4520 Main Street
  Kansas City, Missouri 64112            Suite 1570
  Email: siegel@stuevesiegel.com         Kansas City, MO 64111
         lange@stuevesiegel.com          Email: jschirger@millerschirger.com
  Attorneys for Plaintiff                       jfeierabend@millerschirger.com
  Admitted Pro Hac Vice                         mlytle@millerschirger.com
                                         Attorneys for Plaintiff

 *To be admitted pro hac vice




                                        44
